NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: WEEKS STREET, LLC,                       No.    17-15488

             Debtor,                            D.C. Nos.    5:16-cv-00856-BLF
______________________________                               5:16-cv-01066-BLF

WILLIAM E. KENNEDY,
                                                MEMORANDUM*
                Plaintiff-Appellant,

 v.

WEEKS STREET, LLC, Debtor; et al.,

                Defendants-Appellees.


In re: WEEKS STREET, LLC,                       No.    17-16047

             Debtor,                            D.C. No. 5:16-cv-01066-BLF
______________________________

WILLIAM E. KENNEDY,

                Plaintiff-Appellant,

 v.

WEEKS STREET, LLC, Debtor; et al.,

                Defendants-Appellees.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                     Argued and Submitted February 15, 2019
                            San Francisco, California

Before: McKEOWN and W. FLETCHER, Circuit Judges, and EZRA,** District
Judge.

      The Court affirms the district court’s order as to both appeals for the reasons

stated in the district court’s February 13, 2017 order.

      All pending motions are denied.

      AFFIRMED




      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.

                                          2